Citation Nr: 0500085	
Decision Date: 01/04/05    Archive Date: 01/19/05

DOCKET NO.  02-19 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $14,960.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran had active service from September 1965 to January 
1970.  

This appeal arises from a March 2001 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Manchester, New Hampshire RO, which denied the veteran's 
request for a waiver of recovery of an overpayment of 
improved pension benefits in the amount of $14,960.  
Thereafter, the case was transferred to the White River 
Junction, Vermont RO, which is presently handling the current 
appeal.

In September 2004, a hearing before the undersigned Veterans 
Law Judge was held at the White River Junction RO.  A 
transcript of this hearing is of record.

The Board notes that the March 2001 Committee decision 
considered an overpayment in the amount of $14,960.  However, 
the October 2002 statement of the case considered an 
overpayment in the amount of $16,987 (the original $14,960 
overpayment plus an additional $2,027 overpayment that was 
apparently created when the veteran's pension was reduced for 
a second time in January 2001.)  Upon review of the claims 
folder, there is no indication that the veteran has requested 
a waiver of recovery of the additional debt of $2,027; 
however, the Board also notes that there is nothing in the 
claims folder to indicate that the veteran was ever provided 
a notice of overpayment for the additional $2,027 
overpayment.  Therefore, because the issue of entitlement to 
waiver of recovery of an overpayment of improved pension 
benefits in the amount of $2,027 has not been developed for 
appellate review, it is referred to the RO and/or the Debt 
Management Center for appropriate action, to include 
notifying the veteran of the overpayment and providing him 
with notice of his appellate rights.




FINDINGS OF FACT

1.  In a Statement of Income and Net Worth received by the RO 
in August 1996, the veteran reported that his sole source of 
income was his wife's Social Security benefits; he denied 
receiving Social Security benefits in his name.

2.  In an Income-Net Worth and Employment Statement received 
by the RO in August 1996, the veteran reported that he had 
been denied Social Security benefits, but was appealing the 
decision.

3.  By rating decision dated in October 1996, the veteran was 
awarded VA pension benefits.

4.  The overpayment at issue, calculated by the RO in the 
amount of $14,960, was created because the veteran received 
improved pension benefits based upon erroneous calculation of 
countable income, caused by the appellant's failure to report 
his award of Social Security benefits beginning in 1998.

5.  A request for waiver of recovery of the assessed 
overpayment was denied by the RO on the basis that the 
veteran's failure to report his receipt of Social Security 
benefits to VA constituted bad faith, and that waiver of 
recovery of the overpayment was therefore precluded by law.

6.  The current evidentiary record contains insufficient 
evidence to establish that the veteran intended to seek an 
unfair advantage, with knowledge of the likely consequences.


CONCLUSION OF LAW

The overpayment of improved pension benefits in the amount of 
$14,960 did not result from fraud, misrepresentation, or bad 
faith on the part of the veteran.  38 U.S.C.A. §§ 5107, 
5302(c) (West 2002); 38 C.F.R. § 1.965(b)(2) (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  In 
addition, regulations implementing the VCAA (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)), were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001)(codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2002)).

The VCAA made several amendments to the law governing certain 
VA claims, to include redefining VA's duty-to-assist and 
notification obligations.  However, it does not appear that 
these changes are applicable to claims such as the one 
decided herein.  Cf. Barger v. Principi, 16 Vet. App. 132 
(2002).  In Barger, the United States Court of Appeals for 
Veterans Claims held that the VCAA, with its expanded duties, 
is not applicable to cases involving the waiver of recovery 
of overpayment claims, pointing out that the statute at issue 
in such cases was not found in Title 38, United States Code, 
Chapter 51 (i.e. the laws changed by VCAA).  Therefore, the 
VCAA (and, it follows, its implementing regulations) is not 
for application in this matter.  

Factual Background

In a Statement of Income and Net Worth received by the RO in 
August 1996, the veteran reported that his sole source of 
income was his wife's Social Security benefits; he denied 
receiving Social Security benefits in his name.

In an Income-Net Worth and Employment Statement received by 
the RO in August 1996, the veteran reported that his wife 
received Social Security benefits; however, he also indicated 
that he did not live with his wife.  He also stated that he 
had been denied Social Security benefits, but was appealing 
the decision.

By rating decision dated in October 1996, the veteran was 
awarded VA pension benefits.  The award was based on total 
countable income, including Social Security benefits, of $0.

The record indicates that the overpayment in this case was 
created when the veteran's improved pension benefits were 
retroactively reduced effective June 1, 1998, because the RO 
learned that the veteran began receiving Social Security 
benefits in May 1998.  

In a statement received in October 2000, the veteran 
requested a waiver of recovery of the indebtedness charged.  

In a VA Form 9 received by the RO in November 2002, the 
veteran stated, "At the time I was granted a pension my 
attorney told me I could also collect Soc(ial) Sec(urity).  
That's why I received both and I told the VA that."

In a statement received by the RO in August 2003, the 
veteran's representative noted the veteran's history of 
psychiatric problems, including alleged post-traumatic stress 
disorder, for 30 years.

During a September 2004 travel Board hearing, the veteran 
testified that both the VA and his private attorney were 
aware that he was receiving Social Security benefits; he was 
not aware that he could not receive both benefits.  The 
veteran also testified that at the time that the overpayment 
was created, both his parents were terminally ill and he 
himself was hospitalized for a period of time.

Analysis

Improved pension is a benefit payable by the VA to veterans 
of a period of war because of disability.  The rate of 
pension received is equal to the maximum annual rate as 
reduced by the veteran's countable family income.  38 
U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.23 (2004).

The veteran does not contest the validity of the overpayment.  
Rather, he essentially asserts that he did not intend to seek 
an unfair advantage by failing to promptly report his income 
to the government.  

Pursuant to 38 U.S.C.A. § 5302(c), a finding of fraud, 
misrepresentation, or bad faith precludes a grant of a waiver 
of recovery of the overpayment.  In the case at hand, the RO 
denied the veteran's request for waiver of recovery of the 
assessed overpayment on the basis that the veteran's failure 
to report his receipt of Social Security benefits to VA 
constituted bad faith.  In ascertaining whether bad faith was 
involved, it is helpful to turn to the VA manual and 
regulations for guidance to the RO's Committee on Waivers.  
It is stated:

Bad faith.  This term generally describes 
unfair or deceptive dealing by one who 
seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in 
connection with a debt arising from 
participation in a VA benefits/services 
program exhibits bad faith if such 
conduct, although not undertaken with 
actual fraudulent intent, is undertaken 
with intent to seek an unfair advantage, 
with knowledge of the likely 
consequences, and results in a loss to 
the government.

38 C.F.R. § 1.965(b)(2) (2004); VA Manual MP-4, Part I, 
Chapter 8, § 8B.02 (1993).

In reviewing the evidence of record, the Board concludes that 
the evidence does not support the conclusion that the veteran 
intended to seek an "unfair advantage."  The burden of 
proof to establish bad faith lies solely with VA.  The 
veteran has stated that both the VA and his private attorney 
were aware that he was receiving Social Security benefits; 
his representative noted the veteran's history of psychiatric 
illness.  In this case the evidentiary record contains 
insufficient evidence to establish that the veteran intended 
to seek an unfair advantage, with knowledge of the likely 
consequences.  At the time the veteran's initial claim for 
benefits was received in 1996, he was not in receipt of 
Social Security benefits.  At that time, however, he did 
notify the RO that he was appealing Social Security's denial 
of his claim for benefits.  Furthermore, it appears that the 
veteran was not provided with an annual Improved Pension EVR 
for the years 1997, 1998, 1999 and 2000.  It is significant 
that during the period of the overpayment in question, the 
veteran never submitted any evidence containing false 
information concerning his income.  

The Board observes that the veteran has not conducted himself 
with an apparent intent to seek an unfair advantage over the 
VA with knowledge of the likely consequences.  Therefore, the 
Board concludes that the record does not establish an element 
of fraud, misrepresentation, or bad faith towards the 
Government on the veteran's part as would preclude waiver of 
recovery of the overpayment of VA improved pension benefits 
as a matter of law. 


ORDER

Waiver of recovery of the overpayment of improved pension 
benefits in the amount of $14,960 is not precluded by a 
finding of fraud, misrepresentation, or bad faith, and to 
this extent, the appeal is granted.


REMAND

The issue still remains, however, whether recovery of the 
overpayment should be waived under the standard of equity and 
good conscience.  Since this issue was not adjudicated by the 
RO, and because the Board has determined that there is no bad 
faith on the part of the veteran in the creation of the 
overpayment, the principles of due process of law require 
that the RO make an initial determination on whether recovery 
of the overpayment would be against equity and good 
conscience.

Furthermore, both the veteran and his representative have 
essentially alleged that at the time that the overpayment was 
incurred, the veteran was suffering from psychiatric 
disability.  The Board notes that as the question of the 
veteran's health could impact on the issue at hand, the 
veteran's medical treatment records should be obtained.

Finally, the record shows that the veteran most recently 
submitted a financial status report in 2001.  It would be 
useful to obtain a current financial status report to 
determine how the veteran's circumstances have changed since 
2001.  

Under the circumstances of this case, the Board finds that 
additional development is required.  Accordingly, the case is 
REMANDED to the RO via the Appeals Management Center, in 
Washington, D.C., for the following actions: 

1.  The RO should request that the 
appellant complete a Financial Status 
Report (VA Form 20-5655) listing all 
monthly income, monthly expenses, assets 
and debts.  Once obtained, all 
documentation should be associated with 
the claims folder.

2.  The appellant should be contacted and 
requested to provide information as to 
where he received treatment for 
psychiatric disability, from 1996 to 
2000.  After obtaining any necessary 
releases, the RO should contact the named 
medical providers and request copies of 
treatment records of the appellant from 
1996 to 2000.  All records obtained 
should be associated with the claims 
folder.

3.  The Committee should then 
readjudicate the appellant's request for 
waiver of recovery of an overpayment of 
VA improved pension benefits in the 
amount of $14,960 with express 
consideration of the provisions of 38 
C.F.R. § 1.965(a) and each element of the 
of equity and good conscience standard.  
If the claim continues to be denied, the 
RO should provide the veteran and his 
representative with an appropriate 
supplemental statement of the case (SSOC) 
and should afford them the opportunity to 
respond to the SSOC before the claims 
folder is returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


